TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00481-CV


                                        L. D. N., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee



             FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
                            NO. D-1-FM-14-000279
           THE HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant L.D.N. filed his notice of appeal on July 20, 2015. The appellate

record was complete August 4, 2015, making appellant=s brief due August 24, 2015. To date,

appellant=s brief has not been filed.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.      See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule requires greater

compliance with briefing deadlines. Therefore we order counsel to file appellant=s brief no later

than September 18, 2015. If the brief is not filed by that date, counsel may be required to show

cause why she should not be held in contempt of court.

               It is ordered on September 8, 2015.



Before Chief Justice Rose, Justices Pemberton and Field